FILED
                           NOT FOR PUBLICATION                              JUN 09 2014

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-30196

              Plaintiff - Appellee,              D.C. No. 6:12-cr-00428-AA-1

  v.
                                                 MEMORANDUM*
WILLARD BRYAN WILHELM,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Oregon
                   Ann L. Aiken, Chief District Judge, Presiding

                             Submitted June 5, 2014**
                               Seattle, Washington

Before: GOODWIN, McKEOWN, and WATFORD, Circuit Judges.

       Willard Bryan Wilhelm appeals his 30-month prison sentence for unlawful

possession of a firearm in violation of 18 U.S.C. § 922(g)(9). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not err by declining to apply a sentencing reduction

under U.S. Sentencing Guidelines Manual § 2K2.1(b)(2). That section provides

for a reduction of a defendant’s offense level to six “[i]f the defendant . . .

possessed all ammunition and firearms solely for lawful sporting purposes or

collection, and did not unlawfully discharge or otherwise unlawfully use such

firearms or ammunition.” U.S. Sentencing Guidelines Manual § 2K2.1(b)(2)

(2012). To determine whether § 2K2.1(b)(2) applies, sentencing courts consider

the “[r]elevant surrounding circumstances,” which “include the number and type of

firearms, the amount and type of ammunition, the location and circumstances of

possession and actual use, the nature of the defendant’s criminal history . . . , and

the extent to which possession was restricted by local law.” U.S. Sentencing

Guidelines Manual § 2K2.1(b)(2) cmt. n.6 (2012).

      Consistent with § 2K2.1(b)(2) and its accompanying commentary, the

district court considered “all the[] circumstances” and correctly determined that

Wilhelm did not show that he possessed his rifle solely for lawful sporting

purposes or collection because, on the date of his underlying offense, he held “the

rifle with the stated intent of harming another person.” Contrary to Wilhelm’s

contention, the district court’s sentencing determination was not “based on clearly

erroneous facts,” United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en


                                           -2-
banc), and Wilhelm failed to establish that he was entitled to a sentencing

reduction under § 2K2.1(b)(2) by a preponderance of the evidence. See United

States v. Gavilan, 966 F.2d 530, 531–32 (9th Cir. 1992) (citing United States v.

Uzelac, 921 F.2d 204, 205 (9th Cir. 1990)).

      AFFIRMED.




                                         -3-